DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Regading claim 1, De A kitchen module for a vehicle, the kitchen module comprising: a frame system for providing structural support; and 
a plurality of kitchen components mounted to the frame system, wherein: the kitchen module, when in a stored configuration, comprises 
a tapered cross-sectional shape or 
a slanted cross-sectional shape, and at least one kitchen component of the plurality of kitchen components is collapsible against the frame system.
Regarding claim 2 , Meinke et al  disclose The kitchen module of claim 1, wherein the plurality of kitchen components comprise at least one of: a sink; a potable water tank; a rangetop; at least one drawer; or a countertop.Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Meinke et al  ( DE 10 2016200198) in view of Arbaugh et al . 
Regarding claim 4 , Meinke et al  disclose tThe kitchen module of claim 2, further comprising a rail system connected to the frame system, wherein the at least one drawer comprises an end drawer arranged between rails of the rail system.Regarding claim 5, Meinke et al  disclose wherein the countertop comprises at least one section that is removable.Regarding claim 6, Meinke et al   wherein the countertop comprises at least two parts coupled by a hinge, wherein the at least two parts can rotate relative to one another.Regarding claim 7, Meinke et al  disclose the kitchen module of claim 2, wherein the at least one drawer comprises a recess to accommodate another component.8. Meinke et al  disclose The kitchen module of claim 2, further comprising: a rail system connected to the frame system, wherein the rail system comprises rail members arranged to slide relative to each other, allowing motion of the frame system; and a leg configured to support at least some of the kitchen module.Regarding claim 9,  Arbaugh disclsor  A kitchen module for a vehicle, the kitchen module ,14comprising: 
a frame system for providing structural support; 
a rail system connected to the frame system and capable of being connected to the vehicle; and 
a plurality of kitchen components mounted to the frame system.Regarding claim 10, Arbough et al disclose  a7407210 vehicle comprising: a storage compartment; and a kitchen module comprising: 
a frame system for providing structural support, 
a rail system affixed to the frame system and the vehicle, configured to allow the frame system to move relative to the vehicle, and 

a plurality of kitchen components mounted to the frame system; wherein the rail system is affixed to a surface of the storage compartment, and 
wherein the kitchen module is arranged to be extended from and retracted into the storage compartment.11. The vehicle of claim 10, further comprising an electrical extension connecting an electric power source of the vehicle to the kitchen module.Regarding claim 12. The vehicle of claim 11, wherein the vehicle comprises an electric vehicle and wherein the electric power source of the vehicle comprises a battery module that also provides power to an electric drivetrain of the vehicle.13. The vehicle of claim 11, wherein the electrical extension is coupled to at least one of an actuator of the rail system and a rangetop.14. The vehicle of claim 10, further comprising an air compression extension connecting an air compressor system of the vehicle to the kitchen module.15. The vehicle of claim 10, wherein the vehicle further comprises an outer panel that is arranged to be part of the vehicle exterior when the kitchen module is retracted into the storage compartment.16. The vehicle of claim 10, further comprising: an occupant compartment; and a cargo bed, wherein the storage compartment is arranged between an occupant compartment and a carbo bed.17. The vehicle of claim 10, wherein the kitchen module comprises at least one of: a sink; a potable water tank; a rangetop; at least one drawer; or a countertop.18. The vehicle of claim 10, wherein the kitchen module comprises a sink and a portable water tank, and wherein the sink is coupled by a plumbing system to the potable water tank.19. The vehicle of claim 10, further comprising a countertop that folds out to form a horizontal surface.20. The vehicle of claim 10, further comprising an exterior body surface comprising an opening, wherein the storage compartment is within the opening.

Allowable Subject Matter
Claims 10-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINEL E ROMAIN whose telephone number is (571)270-7013. The examiner can normally be reached 6:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PINEL E ROMAIN/Primary Examiner, Art Unit 3612